Case 18-12012-LSS   Doc 296-4   Filed 11/02/18   Page 1 of 3



                      EXHIBIT C
                     [Proposed Order]
                  Case 18-12012-LSS         Doc 296-4        Filed 11/02/18       Page 2 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF DELAWARE

    In re:                                               Chapter 11
    OPEN ROAD FILMS, LLC, a Delaware                     Case No. 18-12012 (LSS)
    limited liability company, et al., 4
                                                         (Jointly Administered)
                            Debtors.


            ORDER GRANTING VIACOM INTERNATIONAL INC.’S MOTION
        FOR RELIEF FROM THE AUTOMATIC STAY TO PERMIT SETOFF UNDER
                    SECTION 553 OF THE BANKRUPTCY CODE
             Upon the motion (the “Motion”) of Viacom International Inc (the “Viacom

International”) for relief from the automatic stay to permit setoff under section 553 of the

Bankruptcy Code; and the Court finding that it has jurisdiction to consider the Motion; and

finding adequate notice of such Motion having been given; and after notice and an opportunity

for hearing, the Court having concluded that cause exists to grant the relief sought by Viacom

International; it is hereby

             ORDERED that the Motion is GRANTED; and it is further

             ORDERED that the automatic stay is modified to permit Viacom International to

effectuate the setoff of the Pre-Petition License Fees owed to debtor Open Road Films as of the

Petition Date against the Prepetition Claim of Viacom International against Open Road Films in

the Debtors’ bankruptcy cases; and it is further

             ORDERED that the fourteen day stay contemplated by Bankruptcy Rule 4001(a)(3) is

hereby waived, and this Order shall become effective immediately upon its entry; and it is further




4
 The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC (5873-Del.);
Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions LLC (9375-Del.).
The Debtors’ address is 2049 Century Park East, 4th Floor, Los Angeles, CA 90067.
             Case 18-12012-LSS         Doc 296-4      Filed 11/02/18   Page 3 of 3



       ORDERED, that this Court shall retain jurisdiction over any and all matters arising from

or related to the implementation or interpretation of this Order.

Dated: November __, 2018
       Wilmington, Delaware

                                              HONORABLE LAURIE SELBER SILVERSTEIN
                                              UNITED STATES BANKRUPTCY JUDGE




                                                -2-
